DETAILED ACTION
Applicants' claim amendments and arguments, filed December 21, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, Examiner is unable to find support in the originally filed application “wherein the tablet disintegrates in 2 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36, 38, 43 and 45-46 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claim 20 recites “wherein the tablet disintegrated to at least 85% disintegration in 3 minutes or less when introduced into distilled water”. It is unclear what “disintegrated to at least 85% disintegration” requires. It could mean that the tablet lost at least 85% of its original mass or the tablet lost at least 85% of its maximum mass upon water uptake. It could also mean 85% of the particles have undergone water uptake. Examiner suggests using language from the specification so that the specification can be used as a guide for providing meaning to recited terms. The specification teaches disintegration degree between 85% and 100% in distilled water at 37ºC [0140-0146].


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 20-36, 38, 43 and 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gane (WO 2010037753 – foreign reference 6 on IDS dated 3/13/2015).
Gane teaches a powder formulation of surface-reacted calcium carbonate particles (Example 1). The calcium carbonate porosity determined as the pore volume per unit particle volume is preferably in the range for 30-70% by volume (p.9). The powder had an average particle size of 3µm (Example 1). Compressed tablets 
Gane additionally teaches that the carbon dioxide may be formed in situ by acid treatment and/or supplied from an external source. Where carbon dioxide is supplied by an external source as taught by Gane, one of ordinary skill in the art would have found it prima facie obvious to reduce the amount of carbon dioxide producing disintegrants present in the formulation. See MPEP 2144.05(II). 

Claims 20-36, 38, 43 and 45-46 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Withiam (U.S. 2005/0244493 – see IDS filed 3/13/2015) in view of Gane (WO 2010/037753 – see IDS filed 3/13/2015)
Withiam teaches a rapidly disintegrating tablet comprising calcium carbonate, active agent [0039] and a disintegrant (i.e. croscarmellose sodium) (Table 1) that disintegrates in less than one minute (Table 2). The disintegrant may be sodium starch glycolate [0014] at 1-30% [0009]. Withiam teaches a tablet hardness of 2.4 to 10.8kP (about 24 to 106 N) [0040][0043]. Withiam teaches the tablet may take on any shape [0030]. The tablet include a homogeneously incorporated hydrophobic lubricant [0028-0029] as well as other oil components [0021][0026]. 
Gane teaches an active ingredient carrier comprising surface reacted calcium 
It would have been prima facie obvious to one of ordinary skill in the art making the rapidly disintegrating tablets of Withiam to use the rapidly disintegrating form of calcium carbonate taught by Gane in order to enhance the rate of disintegration. See MPEP 2144.06.


Obviousness Remarks
Applicants argue that the claimed dosage form has advantageous properties that could not reasonably be predicted by a skilled artisan in view of Gane and Withiam. Applicants point to Table 3 citing residence times of less than 15 seconds and a disintegration degree of 100%. Comparatively, samples using the same disintegrants 
Examiner disagrees. Gane teaches “[a] special case is given by the situation when the surface-reacted calcium tablet is loaded with a hydrophobic agent such as an oil and the tablet is then immersed in a polar fluid such as water. There is a rapid disintegration observed due to the invading pressure of the water”. The instant claims permit an oil component based on the use of “comprising”. See MPEP 2111.03(I). As such, a skilled artisan would expect a rapid disintegration in water, particularly where the temperature of the water is permitted to be boiling, as in the instant claims. Thus, Applicants data does not appear to be unexpected on its face and Applicants have not provided any comparisons to the closest prior art to demonstrate otherwise. See MPEP 716.02.  Examiner further notes that the examples pointed to by Applicants are not commensurate in scope with the instant claims. 

Applicants argue that a skilled artisan would not produce the dosage form of claim 20 based on Gane alone because Gane is teaches formulating to dissolve slowly and release a drug over time rather than fast disintegration. 
Examiner disagrees. As discussed above, Gane teaches “[a] special case is given by the situation when the surface-reacted calcium tablet is loaded with a hydrophobic agent such as an oil and the tablet is then immersed in a polar fluid such as water. There is a rapid disintegration observed due to the invading pressure of the 

Applicants argue that a person of ordinary skill in the art would not be motivated to combine Gane with Withiam to produce a fast disintegrating tablet with a porosity of greater than 60%.  
Examiner disagrees. As discussed above, the teachings of the prior art overlap with a porosity of 60%. As stated in the rejection, it would have been prima facie obvious to one of ordinary skill in the art making the rapidly disintegrating tablets of Withiam to use the rapidly disintegrating form of calcium carbonate taught by Gane in order to enhance the rate of disintegration. See MPEP 2144.06. Examiner notes that Withiam teaches incorporation of calcium carbonate generally and Gane teaches a form having desirable properties which one of skill in the art making Withiam would be motivated to use.  

Applicants argue that the references fail to teach a tablet having a porosity of greater than 60% as instantly claimed. 
Examiner disagrees. While the prior art does not explicitly report porosity, Gane does teach the inclusion of surface reacted calcium carbonate (AKA functionalized calcium carbonate). Given the extremely high porosity (up to 99%) of the surface reacted calcium carbonate, one having ordinary skill in the art would expect a tablet 

Applicants argue that the prior art tablet does not teach a residence time of less than 3 minutes, so the rejection should be withdrawn. 
Examiner disagrees. Withiam teaches that tablet disintegration time of less than about 50 seconds, so the residence time must also be less than 50 seconds. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that the claims present properties that could not have been predicted by a skilled artisan following the teachings of Gane and Withiam. Applicants point to exemplary tablets of the instant specification having porosity of 62-64% while comparison tablets using natural calcium carbonate had porosities in the 35-36% range.  
Examiner disagrees that the porosity would not have been predictable based on the prior art. Specifically, Gane teaches functionalized calcium carbonate having a porosity of up to 99%. Where the porosity of the carbonate is 99%, and the dosage form may include up to 80% calcium carbonate as taught by Withiam, the porosity of the resulting dosage form would be expected to be above 60%.

Applicants argue that Withiam does not teach or suggest the use of surface reacted calcium carbonate or functionalized calcium carbonate as a component of a fast 
Examiner disagrees. The standard for obviousness is not whether a single reference teaches or suggests each and every element of a claim as applicants have suggested. Rather, there are many ways to show obviousness. See MPEP 2141. One way, is to substitute one known element for another to obtain predictable results. Here, the surface reacted calcium carbonate of Gane is substituted into the rapidly disintegrating formulation of Withiam in place of non-surface reacted (i.e. standard) calcium carbonate.  One of skill in the art would expect such a substitution to result in a dosage form that would dissolve more rapidly based on the small size (i.e. large surface area) of the surface reacted calcium carbonate taught by Gane. 

Applicants argue that Gane does not teach surface reacted calcium carbonate as an excipient in a fast disintegrating dosage form. Applicants argue that Gane used the functionalized calcium carbonate as a carrier rather than an excipient. 
Examiner disagrees. The instant specification fails to provide definitions for the terms carrier and excipient. One of ordinary skill in the art would generally consider all non-active agents to be excipients, which would include carriers. Gane teaches a rapidly disintegrating dosage form comprising functionalized calcium carbonate. Even though the reference teaches functionalized calcium carbonate as a carrier rather than explicitly labeling it as an excipient, one of skill in the art would understand that the term excipient is inclusive of carriers.  Thus, Applicants argument is unpersuasive. 
 
Applicants point out that the porous nature of surface reacted calcium carbonate 
Examiner disagrees. A carrier is a form of excipient so using calcium carbonate as a carrier as taught by Gane is within the scope of the instant claims. Accordingly, Applicants arguments are unpersuasive. 

Applicants argue that functionalized calcium carbonate was effective in achieving the desired disintegration, but the same disintegrants with natural calcium carbonate did not achieve the desired disintegration, so the rejection should be withdrawn. 
Examiner disagrees. Desired disintegration is not an objective measurement. Further, Gane teaches that the use of functionalized calcium carbonate having increased porosity. One of skill in the art would expect a tablet having higher porosity to increase disintegration rate and shorten the disintegration time. Thus, the claims are prima facie obvious for the reasons discussed above. Applicants have not made a persuasive showing of unexpected results or other secondary considerations.  Accordingly, the rejection is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 20-36, 38, 43 and 45-46 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,895,314 and U.S. Patent 10,391,061, each taken in view of Withiam (U.S. 2005/0244493 – see IDS filed 3/13/2015). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art making the pharmaceutical formulation claimed in the ‘314 patent would find it prima facie obvious to formulate the claimed formulation to rapidly dissolve into the carrier particles to enable the coating of the carrier particles to target the desired tissue for delivery, as claimed in the ‘314 patent.


Double Patenting Remarks
Applicants argue that one having ordinary skill in the art would not have been motivated to combine the Presig (U.S.P. 9,895,314) with Withiam to form a tablet having greater than 60% porosity.    
Examiner disagrees. The patented claims recite a formulation comprising porous carrier particles comprising functionalized calcium carbonate. There is no upper limit to the amount of carrier particles or the porosity of said carrier particles. Accordingly, the 

Applicants argue that Presig is drawn to delayed release dosage forms while the instant claims recite fast disintegrating dosage forms. 
 Applicants argument is unpersuasive because while the patented claims are drawn to “delayed release” in the GI tract by coating with a material for colon targeting (claim 6), the patented dosage form would still release rapidly under conditions permitted by the instant claims. A material for colon targeting is likely an enteric polymer, but the instant claims do not restrict the environmental pH. Where the pH is high, the enteric polymer would dissolve rapidly and the active agent would be released rapidly. Such an expectation is confirmed in Figure 1 of Presig where the active agent is demonstrated as being fully released in 1 minute. The instantly recited “fast disintegrating” dosage form permits in vitro test parameters in which the patented “delayed release” tablet would disintegrate rapidly. The prior art recitation of “delayed release” is not be construed as teaching away where the “delayed release” dosage form is capable of disintegrating rapidly under conditions permitted by the instant claims. 

Applicants argue that based on a flow chart for the “same invention” (i.e. Chart II-A-FTI), the present obviousness type double patenting rejection is improper. Applicants then argue that the claims are not the same by pointing out the differences in the claims. Applicants argue that Examiner does not specify why the instant claims would be obvious based on the claims of U.S.P. 9,895,314. 
Examiner disagrees. The rejection is not to an issued patent claiming the “same prima facie obvious (see Chart II-B-FTI). Applicant’s argument is unpersuasive because the rejection is not statutory or provisional. 

Applicants state that Examiner has not explained how the ‘314 patent renders each limitation of claim 20 obvious.
Similar to the 35 USC 103 obviousness rejection above, a skilled artisan would have found it prima facie obvious to use the functioned calcium carbonate claimed in the patented claims when making the formulation of Withiam, which is based on calcium carbonate. Thus, the rejection is maintained for the same reasons as presented above regarding the obviousness rejection. For these reasons, the rejection is maintained.


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612